Title: From Thomas Jefferson to John Moody, 27 September 1805
From: Jefferson, Thomas
To: Moody, John


                  
                     Sir 
                     
                     Monticello Sep. 27. 05
                  
                  Your favor of the 10th. is recieved. my mill carries but two pair of stones. one of them is on hand & the other engaged in Alexandria, which prevents my availing myself of your obliging offer. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               